In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-13-00052-CR


                              PATRICK DAVIS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 222nd District Court
                                  Oldham County, Texas
             Trial Court No. OCR-12B-011, Honorable Roland D. Saul, Presiding

                                        April 16, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Patrick Davis appeals his felony conviction for possessing more than five but less

than 50 pounds of marijuana. The conviction resulted from a plea bargain. Acting pro

se, he purports to question the trial court’s jurisdiction to try him, the State’s standing to

prosecute the offense, the reasonableness of the search, and a purported violation of

his due process rights. We affirm.
       Jurisdiction

       The sum and substance of appellant’s jurisdictional argument consists of the

following:

       The prosecution and the court failed to answer the jurisdictional
       challenged [sic] brought up on numerous occasions. The prosecution
       lacked standing to bring a claim against the appellant due to no contract
       between Davis and the STATE or between Davis and The Texas State
       Board of Pharmacy. The trail [sic] court failed to place status and
       jurisdiction on the record. The trial court erred in presuming the appellant
       to be a citizen, subject to the rules and regulation[s] of the charging
       administration agency. The trial court failed to place its delegation of
       authority on the record when asked for it.


       We will first address standing. The offense occurred in Oldham County, Texas.

The latter county falls within the bailiwick of the 222nd Judicial District. TEX. GOV’T CODE

ANN. § 24.400 (West 2004). By statute, the Oldham County attorney is obligated to

“represent the state in all matters pending before the district court in” that county. TEX.

GOV’T CODE. ANN. § 45.280(a) (West 2004). “[A]ll matters pending before the district

court” includes criminal prosecutions. Thus, the county attorney for Oldham County,

that is, Kent Birdsong, had “standing” to secure and prosecute the indictment returned

against appellant.

       Next, we address the jurisdiction of the district court. According to the record, the

matter was adjudicated by the district court for the 222 nd Judicial District.        Again,

Oldham County fell within that judicial district. Id. § 24.400. Furthermore, our Texas

Constitution provides that the jurisdiction of a district court “consists of exclusive,

appellate, and original jurisdiction of all actions, proceedings, and remedies, except in

cases where exclusive, appellate, or original jurisdiction may be conferred by this

Constitution or other law on some other court, tribunal, or administrative body.” TEX.

                                             2
CONST.      Art.   V, § 8.     To that, we add article 4.05 of the Texas Code of Criminal

Procedure; it states that “[d]istrict courts and criminal district courts shall have original

jurisdiction in criminal cases of the grade of felony, of all misdemeanors involving official

misconduct, and of misdemeanor cases transferred to the district court under Article

4.17 of this code.” TEX. CODE CRIM. PROC. ANN. art. 4.05 (West 2005). Next, we look at

the indictment wherein appellant was accused of possessing “marihuana in an amount

of 50 pounds or less but more than five pounds.”                       Possessing marijuana in such

quantities was and is a felony. TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(4) (West

2010) (stating that knowingly possessing a usable quantity of marijuana is a “felony of

the third degree if the amount of marihuana possessed is 50 pounds or less but more

than 5 pounds”).1            Consequently, the State’s prosecution of appellant fell within the

jurisdiction of the district court for the 222nd Judicial District.2

        As for the remaining complaints, none were included in a motion or objection

upon which the court ruled. Given this, they were not preserved for review. See TEX. R.

APP. P. 33.1(a)(1) (requiring that the complaint be raised in a timely request, objection or

motion and the complainant secure a ruling from the trial court); TEX. R. APP. P.

25.2(a)(2)(A) (stating that in appeals from plea bargains, the issues presented must

have been included within a motion presented to and ruled upon by the trial court).




        1
         Appellant’s range of punishment was enhanced to that of a second degree felony due to one or
more prior convictions.
        2
          We note appellant’s suggestion that because section 481.121 appears in the Texas Health and
Safety Code, its application falls under the auspices of the Texas Administrative Code, and some
administrative agency, not a district court, has the exclusive jurisdiction to try the matter. Yet, he cites no
authority to support the proposition, and we know of none. Nor does he name the supposed
administrative agency with such authority, and we again know of none.


                                                      3
        Accordingly, we overrule each issue and affirm the judgment of the trial court.3




                                                                   Brian Quinn
                                                                   Chief Justice


        Do not publish.




        3
          Appellant also filed a conditional motion to dismiss the appeal. That is, he indicated that he
cared to dismiss the appeal if he could revive it at a later date. Due to its conditional nature and the fact
that an appellant generally cannot revive a previously dismissed appeal once the time for rehearing has
lapsed, we deny the motion.

                                                     4